Title: To Alexander Hamilton from Eli B. Clemson, 7 September 1799
From: Clemson, Eli B.
To: Hamilton, Alexander


          
            Major General Hamilton ——
            Sir
            West Chester Sept 7th. 1799
          
          Agreeable to a publication Issued by The secretary at War Which Reached me This day I accordingly Hasten to report Myself to your Honor Informing you I Await your Orders With Attention and Pleasure, if Expedient I could be on the Recruiting service in Lancaster Chester Or any of the adjoining counties I think I Could have vary good success your Honor will be pleased to direct your Letter or Orders to downingstown post Office
          And vary much Oblidge your Obedient Adhearer
          
            Eli B. Clemson
            2nd Lieut 1st. U.S Regt. Inft.
          
        